FRICK, C. J.
I concur. I desire to state, however, that I base my concurrence upon the ground that the act of Clark in executing the *207written guaranty, under our Constitution and statute, was entirely beyond Ms power; and upon tbe further ground that tbe written guaranty was also beyond tbe power of tbe bank. I desire to add, further, that, although the guaranty is void for the reason stated, and, therefore, the bank cannot be held legally liable, yet if the bank has received any property or funds as a part of 'the ultra vires transaction, it should be made to account for the same. In my judgment the doctrine of estoppel is not involved in this case.